Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE

The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowed. The art of record does not teach or render obvious a method for implanting a dental implant system in a subject including implanting into a jaw of the subject an anchoring part of the dental implant system such that a bone contact surface of the anchoring part is in contact with bone, and a soft tissue contact surface of the anchoring part is in contact with soft tissue surrounding the bone; wherein the soft tissue contact surface of the anchoring part a hydroxylated or silanated surface and in combination with limitations set forth in the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  

/YOGESH P PATEL/Primary Examiner, Art Unit 3772